Case 15-30070-grs       Doc 44     Filed 11/26/18 Entered 11/26/18 16:06:08            Desc Main
                                   Document      Page 1 of 4


                                                                                                    n
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                               FRANKFORT DIVISION
 IN RE

 PAUL R. CURTIS                                                             CASE NO. 15-30070

 DEBTOR


         MEMORANDUM RE ORDER AVOIDING JUDICIAL LIEN [ECF No. 43]


        This matter is before the Court on the Debtor’s Motions to Avoid Liens pursuant to 11

U.S.C. § 522(f)(1)(A). [ECF Nos. 35-37 (“Motions”).] The Debtor seeks to avoid 3 judicial

liens recorded by Asset Acceptance LLC and Portfolio Recovery Associates, LLC, as impairing

his exemption pursuant to 11 U.S.C. § 522(f).

        The pending Motions represent the Debtor’s fourth attempt to avoid the judicial liens.

The prior history is set forth in more detail in an Order entered on October 24, 2018. [ECF No.

34.] The October 24 Order set the matter for hearing on November 20, 2018, to give the Court

an opportunity to explain to counsel the deficiencies that prevent entry of an order granting the

requested relief. Prior to the hearing, counsel filed the pending Motions. The docket reflects

that no action would be taken pending the November 20 hearing. [ECF No. 38.]

        Following the November 20 hearing, counsel submitted a new proposed order to correct

the deficiencies. [ECF No. 43.] Unfortunately, the calculations in the most recent proposed

order are not correct. Counsel’s proposed order includes the following problems (highlighted in

red):




                                                 1
Case 15-30070-grs             Doc 44        Filed 11/26/18 Entered 11/26/18 16:06:08                        Desc Main
                                            Document      Page 2 of 4


                                                        ORDER

         This matter is before the Court of the Debtor’s Motion to Avoid Lien pursuant to

11 U.S.C. § 522(f)(1)(A). The Debtor represents that the following judicial liens impair one or

more exemptions to which the Debtor would have been entitled to under 11 U.S.C. § 522(b)

(listed in order of highest priority to lowest priority):

   Name of Lienholder               Collateral           Location               Book/Page               Amount Owed
  Asset Acceptance               Real property        Henry               Book E26, Page 51            $7,901.871
  LLC                            located at 255       County              Book E23, Pages              $1,237.77
  Portfolio Recovery             East Cross                               957
  Associates, LLC                Main Street,
                                 New Castle,
                                 Kentucky
  Asset Acceptance,              Real property        Henry               Book E25, Page               $1,128.12
  LLC                            located at 255       County              423
                                 East Cross
                                 Main Street,
                                 New Castle,
                                 Kentucky
  Portfolio Recovery             Real Property        Henry               Book E23, Pages              $1,237.77
  Associates, LLC                Located at           County              957                          $7,901.87
  Asset Acceptance,              255 East                                 Book E26, Page 51
  LLC                            Cross Main
                                 Street, New
                                 Castle,
                                 Kentucky
                                                                                        TOTAL:                $10,267.76


         The Debtor states the liens held by Asset Acceptance, LLC impairs the Debtor’s

exemption in the Real Property as follows:




1
  The judicial liens are listed in the incorrect order, but the liens are computed in the correct order in the calculations
below. The lien with the highest priority should be listed first and the lowest priority listed last. The calculations
should begin with the lien with the lowest priority and end with the lien with the highest priority (if all liens are
avoidable).
                                                               2
Case 15-30070-grs              Doc 44       Filed 11/26/18 Entered 11/26/18 16:06:08                      Desc Main
                                            Document      Page 3 of 4


     A. Amount of lien to be avoided:                                                                          $7,901.87
     B. Amount of all other liens:

                                                                  $44,365.89
     C. Value of claimed exemption:                  $8,000.00
                      Statutory basis for exemption: 11 U.S.C. § 522(d)(1)
     D. Total of adding lines A, B, and C:                                                                    $60,276.76
     E. Value of debtor(s)’ interest in property:
                                                                  $50,000.00
     F. Subtract line E from line D:
                                                                                                              $10,267.76
     G. Extent of Impairment (choose one of the                  Line F is equal to or greater than line A, so
     following):                                                 the entire lien is avoided.


           The Debtor states the lien held by Asset Acceptance, LLC impairs the Debtor’s

exemption in the Real Property as follows:

     A. Amount of lien to be avoided:                                                                          $1,128.12
     B. Amount of all other liens:

                                                     $51,139.642 $43,237.77
     C. Value of claimed exemption:                 $8,000.00
                     Statutory basis for exemption: 11 U.S.C. § 522(d)(1)
     D. Total of adding lines A, B, and C:                                                      $60,267.76 $52,365.89
     E. Value of debtor(s)’ interest in property:
                                                                  $50,000.00
     F. Subtract line E from line D:
                                                                                                 $10,267.76 $2,365.89
     G. Extent of Impairment (choose one of the                  Line F is equal to or greater than line A, so
     following):                                                 the entire lien is avoided.




2
    Line B, “the amount of all other liens,” improperly includes the prior avoided lien securing $7,901.87.
                                                             3
       Case 15-30070-grs              Doc 44       Filed 11/26/18 Entered 11/26/18 16:06:08                     Desc Main
                                                   Document      Page 4 of 4




            A. Amount of lien to be avoided:                                                                        $1,237.77
            B. Amount of all other liens:

                                                            $51,029.993 $42,000.00
            C. Value of claimed exemption:                 $8,000.00
                            Statutory basis for exemption: 11 U.S.C. § 522(d)(1)
            D. Total of adding lines A, B, and C:                                                     $60,267.76 $51,237.77
            E. Value of debtor(s)’ interest in property:
                                                                        $50,000.00
            F. Subtract line E from line D:
                                                                                                       $10,267.76 $1,237.77
            G. Extent of Impairment (choose one of the                 Line F is equal to or greater than line A, so
            following):                                                the entire lien is avoided.


                  This memorandum is intended as an educational tool. If the calculations are corrected as

       instructed, the liens are avoidable pursuant to § 522(f). Thus, the Court will enter a separate

       order with the correct calculations granting the relief requested. The Court highly encourages

       counsel to compare the highlighted areas noted above with the Order prepared and entered by the

       Court.




       3
           Line B, “the amount of all other liens,” improperly includes prior avoided liens securing $7,901.87 and $1,128.12.
                                                                    4




__________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.



                                                                  Signed By:
                                                                  Gregory R. Schaaf
                                                                  Bankruptcy Judge
                                                                  Dated: Monday, November 26, 2018
                                                                  (tnw)
